Citation Nr: 0620598	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  00-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a 1984 
head/neck injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1986 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board.  In a September 
2002 decision, the Board found that new and material evidence 
had been received to reopen the veteran's claim of service 
connection for residuals of a 1984 head/neck injury.  The 
Board undertook additional development of the evidence at 
that time and, in an August 2003 decision, remanded the case 
to allow for development and review of new evidence by the 
RO. 


FINDINGS OF FACT

1.  The head/neck injury suffered in a February 1984 accident 
was acute in nature and resolved without leaving chronic 
disability. 

2.  Any current chronic head/neck disability was not 
manifested during the veteran's active duty, nor is any 
chronic head/neck disability otherwise causally related to 
the veteran's active duty service.


CONCLUSION OF LAW

A head/neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1132, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In this case, a rating decision 
was issued in September 1997 and the veteran filed his 
substantive appeal in December 1999, both events occurring 
prior to the enactment of the VCAA.  The RO provided a VCAA 
notice letter in November 2004. This letter notified the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in that 
letter, the appellant was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the November 2004 letter was sent to the 
appellant prior to a March 2006 supplemental statement of the 
case which was issued in connection with readjudication of 
the issue by the RO.  Thus, the letter effectively provided 
notice to the appellant and provided ample opportunity to 
benefit from that notice prior to the RO's most recent 
adjudication of the claim.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The November 2004 letter expressly notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the November 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for residuals of 
a 1984 head/neck injury, but there was no timely notice of 
the types of evidence necessary to establish the severity of 
his claimed disability or to establish an effective date for 
any rating that might be assigned.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with notice regarding how VA determines a 
disability rating and how VA determines an effective date in 
the March 2006 supplemental statement of the case.  Also, the 
RO's November 2004 VCAA letter to the veteran advised the 
veteran to submit evidence that shows the history and nature 
of his 1984 head/neck injury and its residuals.  Moreover, 
since the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for 
residuals of a 1984 head/neck injury, no rating or effective 
date will be assigned and any questions of notice related to 
such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and 
the veteran has been afforded several VA examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The issue on appeal involves the veteran's claim of 
entitlement to service connection for residuals of a 1984 
head/neck injury.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran suffered a 
laceration to the top of his head in a February 1984 accident 
in which a ship-hatch fell upon him.  The veteran 
specifically alleges, including in a statement received at 
the RO in February 2003, that this particular incident 
resulted in chronic residual impairment of his mental 
functioning as well as pain in his head and neck.  It is 
noteworthy in this case that the veteran specifically 
identifies this incident as the cause of his claimed residual 
disabilities and denies that they are linked to a March 1988 
vehicular crash in which the veteran was injured; the March 
1988 crash was officially ruled to be the result of the 
veteran's own misconduct in a June 1992 VA administrative 
decision.

The Board notes that there is evidence in the record 
indicating current diagnoses consistent with the veteran's 
claim of current head and neck pathology.  A January 2003 VA 
examination report offers a diagnosis of chronic cervical 
muscle strain and a January 2005 VA examination report offers 
a diagnosis of posttraumatic headaches of the common migraine 
type, vertigo suggesting Meniere's syndrome with fluctuating 
tinnitus, and chronic myalgia of the neck.  Although there 
also appears to be some uncertainty in the record regarding 
the proper current diagnoses, for the purposes of this 
decision the Board focuses upon the question of whether any 
current pertinent disabilities are the residuals of an in-
service injury as claimed.

The Board finds that the preponderance of the evidence is 
against the veteran's claim that any current head or neck 
disabilities are causally linked to any injury suffered in 
connection with the February 1984 incident involving the 
fallen ship-hatch.  The contemporaneous service medical 
records associated with the accident reflect that the veteran 
suffered a headache, treated with an ice pack and aspirin, 
and a superficial 2 cm long laceration of his scalp which 
required sutures.  However, the veteran did not lose 
consciousness, skull x-rays were negative for any 
abnormalities, the veteran was noted to be neurologically 
intact and there was no indication of any chronic head or 
neck concerns at that time.  The diagnosis was limited to a 
'lacerated scalp.'

Supportive of the veteran's argument is a March 1984 report 
in the service medical records showing that the veteran 
complained of headache and discomfort at the site of the 
healing laceration. The veteran also complained of a stiff 
neck at that time.  It appears that the treating physician at 
that time noted 'possible nerve involvement.'  However, 
despite a showing of lingering symptoms in the month 
following the injury, the preponderance of the evidence is 
against a finding of any permanent chronic residual 
disabilities; there simply are no other indications in the 
service medical records of any continuing symptoms stemming 
from the February 1984 accident in the remaining six year 
span of service medical records.  The Board notes that, 
despite a significant number of injuries and instances of 
treatment, the only indications of the veteran complaining of 
headache following March 1984 are expressly and clearly 
associated with specific acute causes and not related to the 
February 1984 accident; furthermore, the is no subsequent 
evidence of any pertinent in-service neck pain.

In March 1988 the veteran underwent a CAT scan in the 
aftermath of an accident in which the veteran crashed a truck 
into parked vehicles while intoxicated.  Although the veteran 
experienced lightheadedness and fainting during this time, 
the CAT scan of the veteran's head was noted to yield 
'normal' results.  There is no suggestion in the service 
medical records that the veteran's symptoms during this time 
were anything other than the acute temporary results of this 
March 1988 accident, and the CAT scan results further 
suggests a lack of any chronic head disability related to the 
February 1984 accident.  The Board again notes that the March 
1988 accident itself is not considered part of the veteran's 
active duty service and the veteran has expressly denied the 
possibility that any of his claimed residuals stem from this 
incident.

In July and August of 1988 the veteran complained of 
headaches and dizziness during a period in which he was 
suffering adverse reactions to a medication prescribed in a 
course of treatment entirely unrelated to the February 1984 
accident; the symptoms were specifically noted by doctors to 
be caused by the medication and, moreover, once the use of 
the medication was discontinued the veteran made no further 
reports of any similar symptoms.  This suggests that the 
reported headaches were, as indicated in the treatment 
records, acute and specifically linked to the medication.

The Board notes that there are several reports of left 
shoulder pain in the service medical records which are never 
described as involving the neck or head and, importantly, 
there is no suggestion that these pains were in any way 
related to the February 1984 ship-hatch accident.  The 
veteran would later be diagnosed, during a January 1991 VA 
examination associated with this claim, with a chronic 
shoulder problem that was not related to the 1984 accident 
and the veteran has since been service-connected for this 
distinct shoulder disability.

In June 1989, while being treated for injuries following from 
being struck by a car, the veteran specifically denied 
experiencing any neck pain and no mention of any head pain 
was noted.  In July 1990 the veteran included a complaint of 
headache among his symptoms when he was treated for the flu; 
there was no suggestion that this headache was chronic or in 
any way related to the ship-hatch accident which occurred 
approximately six years earlier.  As the above referenced 
treatment reports reflect all of the notations of any 
potentially relevant head or neck problems for six years 
following the hatch accident, an as each report makes a clear 
showing that any potentially relevant symptoms were acute and 
unrelated to the accident, the probative contemporaneous 
service medical records prior to separation weigh against the 
veteran's claim.

The veteran's July 1990 separation examination found the 
veteran's head and neck to be clinically normal and noted no 
pertinent abnormalities or difficulties with headache.  This 
suggests that, at the time of the veteran's discharge from 
service, a medical professional who examined the veteran was 
of the opinion the he was not suffering from any chronic 
residual disabilities related to the ship-hatch accident 
which occurred six years earlier.  In addition, these normal 
findings in the separation examination report strongly 
corroborate the suggestion from the entirety of the prior 
service medical records, that no chronic disabilities of the 
head or neck resulted from the ship-hatch accident.  In other 
words, there is strong medical evidence that the 1984 ship-
hatch accident only resulted in acute injuries which resolved 
without residual disability.

Following service, the veteran has undergone four separate 
sets of VA examinations in connection with this claim.  The 
first set of VA examinations was performed in December 1990 
and January 1991.  The compiled report from these 
examinations reflects that the examiners accepted the 
veteran's own account of his in-service medical history and 
did not have the benefit of reviewing the veteran's service 
medical records.  However, even while accepting the veteran's 
account of the in-service ship-hatch accident, examination of 
the veteran concluding in 1991 failed to yield any findings 
which could be linked by an examiner to the February 1984 
accident.  Most importantly, a final impression noted at the 
end of the January 1991 neurological report associated with 
the VA examination information expressly found "no 
significant residual" associated with the in-service head 
injury.  This conclusion will be accorded significant 
probative weight because it is a statement from a medical 
professional who, having examined the veteran and accepted 
the veteran's account of events, nevertheless determined that 
there were no residuals of the in-service accident at that 
time.

Furthermore, the Board notes that an additional December 1990 
VA medical report, which appears to be part of a preliminary 
examination to begin the evaluation of the veteran's service 
connection claims at that time, reflects that the veteran was 
"not aware of any residuals" of the ship-hatch accident at 
that time.  The veteran did complain of frequent brief 
headaches, but the veteran attributed those to nicotine 
withdrawal associated with a recent effort to quit smoking.  
The author of that preliminary examination report also noted 
no objective evidence of any residuals of a head or neck 
injury.

An August 1997 VA examiner diagnosed the veteran with neck 
pain due to a cervical strain at that time, however the 
examination report makes no indication that this was found to 
be causally related to the veteran's in-service ship-hatch 
accident.  

The report from the January 2003 VA examination presents two 
separate pertinent conclusions.  First, the examiner 
concluded that there was no sign of post-traumatic brain 
syndrome upon examination and, moreover, the report shows no 
objective findings of any head-related residuals of the in-
service ship-hatch injury.  The examiner's other pertinent 
conclusion, however, is that he believed the veteran's 
current cervical spine disability was related to the February 
1984 hatch injury rather than to the March 1988 vehicular 
accident.  Both of these conclusions must be accorded 
probative weight as they are supported by discussion of 
applicable medical principles, the examiner reviewed the 
claims file and carefully examined the veteran.  Thus, the 
January 2003 VA examination report weighs against the claim 
to the extent that it shows no evidence of residual head 
disability, but it weighs in favor of the veteran's claim to 
the extent that it offers the opinion that a residual neck 
disability was caused by the veteran's 1984 ship-hatch 
accident.

Finally, the veteran's most recent VA examination took place 
in January 2005.  At that time, the examiner did not have 
access to the veteran's claims file for review and, thus, an 
additional June 2005 examination report was authored by the 
examiner once he had the benefit of a review of the claims 
file.  The examiner initially authored an opinion that the 
veteran's complaints of head and neck residual symptoms 
appeared to be related to the described in-service ship-hatch 
accident, however the examiner appears to have entirely 
withdrawn this opinion upon having the opportunity to review 
the claims file.  In the June 2005 report, the examiner noted 
that significant elements of the veteran's description of 
events were not supported by the medical evidence in the 
claims folder.  The examiner cited the fact that the service 
medical records after March 1984 contained no reports 
whatsoever of head or neck trouble that was not explicitly 
associated with an unrelated and acute cause.  The examiner 
very clearly expressed his withdrawal of the opinion that 
there was any causal link between any current neurological 
symptoms and the veteran's in-service ship-hatch accident.  
It is also apparent that the examiner no longer recognized a 
link between any current neck disability and the February 
1984 accident; the examiner's thorough discussion of the 
claims-folder featured repeated references to the lack of any 
documentation of neck pain after March 1984 in the service 
medical records.

Thus, the Board is presented an evidentiary picture that can 
be evaluated on two fronts: whether service connection is 
warranted for any head-related or neurological residuals of 
the February 1984 accident, and whether service connection is 
warranted for any neck-related residuals of that accident.  
To the extent that the veteran argues for service connection 
based any head-related residuals of the February 1984 
accident, there is simply no competent medical evidence 
supporting the claim.  Service medical records do not show 
any complaints or clinical findings indicating pertinent 
symptoms for a period of six years following the accident, 
the discharge examination was negative for any pertinent 
abnormalities, and no post-service medical record, including 
all four sets of VA examination reports, shows any causal 
link between any current head-related or neurological 
symptoms and the February 1984 accident.

The evidentiary picture is somewhat different with respect to 
the veteran's argument for service connection based any neck-
related residuals of the February 1984 accident.  On this 
front of the claim, the January 2003 VA examiner's report 
weighs in favor of the veteran's argument.  However, the 
Board is unable to find that this report carries probative 
weight so great as to match the combined probative weight of 
the other three VA examination reports, the findings of the 
service discharge examination, and the absence of any 
reported neck pain for the six years in service following the 
month of the accident.  The Board notes that the January 2003 
report does not address or explain away any of the evidence 
in the claims file at that time weighing against the claim; 
rather, the January 2003 examiner's report seemed to be most 
focused upon evaluating the relative likelihoods that the 
March 1988 vehicle accident or the February 1984 ship-hatch 
accident could have caused any current neck disability.  
Although the Board nevertheless accepts the January 2003 VA 
examiner's conclusion as probative evidence in support of the 
claim, consideration of the assigned weights of all of the 
probative evidence of record reveals that the preponderance 
of the evidence is against the veteran's claim.

The Board acknowledges the veteran's own statements that he 
currently suffers from head and neck disabilities that are 
the chronic residuals of his February 1984 in-service 
accident.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

In conclusion, service connection for residuals of a 1984 
head/neck injury is not warranted.  The preponderance of the 
evidence is against a finding that any current head or neck 
disability is causally linked to an in-service injury.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for a 1984 head/neck injury 
is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


